IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            No. 291 MAL 2015

                  Petitioner
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
             v.


WILLIAM E. BAKER,

                  Respondent


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of September, 2015, the Petition for Allowance of Appeal

is DENIED.